If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                             COURT OF APPEALS


CONSUMERS ENERGY COMPANY,                                              FOR PUBLICATION
                                                                       November 19, 2020
                Plaintiff-Appellant,                                   9:10 a.m.

v                                                                      No. 350617
                                                                       Kalamazoo Circuit Court
BRIAN STORM and ERIN STORM,                                            LC No. 2019-000160-CC

                Defendants-Appellees,

and

LAKE MICHIGAN CREDIT UNION,

                Defendant.


Before: O’BRIEN, P.J., and BECKERING and CAMERON, JJ.

O’BRIEN, P.J.

        In this takings case, plaintiff appeals as of right the trial court’s order dismissing the case
and awarding attorney fees to defendants.1 For the reasons explained in this opinion, we dismiss
plaintiff’s appeal in part, and vacate that portion of the trial court’s order awarding attorney fees
to defendants.

                                        I. BACKGROUND

        Plaintiff, a provider of electric power in Michigan, owns a powerline running through
property in front of defendants’ property. There is about 10 feet between plaintiff’s powerline and
defendants’ property. Plaintiff sought an easement on defendants’ property that would stretch 80
feet from plaintiff’s powerline onto defendants’ property, and would allow plaintiff to enter


1
  For purposes of this opinion, “defendants” refers only to Brian and Erin Storm. The other
defendant, Lake Michigan Credit Union, had a default judgment entered against it in the trial court,
and it and has taken no part in this appeal.


                                                 -1-
defendants’ property as necessary to maintain the powerline and to manage vegetation on the
property that could threaten the line.

        Under MCL 486.252, plaintiff has authority “[t]o condemn all lands and any and all
interests therein,” including “easements,” that “may be necessary to generate, transmit, and
transform electric energy for public use in, upon, or across private property.” After defendants
rejected plaintiff’s good-faith offer to purchase the easement, plaintiff, proceeding under MCL
486.252, filed in the trial court a complaint to condemn an easement interest in defendants’
property. In response to plaintiff’s complaint, defendants filed a motion challenging the necessity
of the easement under MCL 213.56(1) of the Uniform Condemnation Procedures Act (UCPA),
MCL 213.51a et seq. The trial court set the matter for a hearing, MCL 213.56(1), and because
plaintiff was a private agency under MCL 213.51(h), the hearing proceeded under MCL 213.56(3).
That statute provides in relevant part, “Except as otherwise provided in this section, with respect
to an acquisition by a private agency, the court at the hearing shall determine the public necessity
of the acquisition of the particular parcel.” MCL 213.56(3). At the ensuing hearing, the trial court
determined that plaintiff failed to establish the public necessity of acquiring an easement on
defendants’ property, and ruled in favor of defendants.

       Defendants thereafter moved for attorney fees under MCL 213.66(2). Plaintiff contested
the motion, arguing that attorney fees are appropriate under MCL 213.66(2) only if the court finds
the proposed acquisition improper, which the court did not do in this case. The trial court
disagreed, holding that, by ruling for defendants’ in their challenge to plaintiff’s acquisition, the
court had necessarily found the proposed acquisition improper.

       In accordance with its rulings, the trial court entered an order dismissing the case and
awarding attorney fees to defendants. Plaintiff appeals that order as of right.

                                        II. JURISDICTION

        After plaintiff filed its appeal, defendants moved to dismiss the appeal for lack of
jurisdiction, arguing that plaintiff was required by MCL 213.56(6) to appeal the trial court’s
public-necessity determination by leave granted. A panel of this Court denied the motion without
prejudice for consideration by the case-call panel.2 After reviewing the issue, we agree with
defendants and therefore dismiss plaintiff’s appellate challenge to the trial court’s public-necessity
determination for lack of jurisdiction.

       A challenge to this Court’s jurisdiction is a question of law reviewed de novo. Chen v
Wayne State Univ, 284 Mich. App. 172, 191; 771 NW2d 820 (2009). Likewise, this Court reviews
de novo the interpretation of the UCPA. Bd of Co Rd Commissioners for Co of Washtenaw v
Shankle, 327 Mich. App. 407, 412; 934 NW2d 279 (2019).

      As stated, after defendants challenged the necessity of plaintiff’s proposed acquisition
under MCL 213.56(1), the trial court proceeded under MCL 213.56(3) and determined that


2
 Consumers Energy Company v Storm, unpublished order of the Court of Appeals, entered July
23, 2020 (Docket No. 350617).


                                                 -2-
plaintiff’s acquisition of easement rights to defendants’ property was unnecessary. That
determination constituted a final judgment. MCL 213.56(5) (“The court’s determination of a
motion to review necessity is a final judgment.”). While final judgments are generally appealable
to this Court as a matter of right under MCL 600.309, MCL 213.56(6) states:

               Notwithstanding [MCL 600.309], an order of the court upholding or
       determining public necessity or upholding the validity of the condemnation
       proceeding is appealable to the court of appeals only by leave of that court pursuant
       to the general court rules. In the absence of a timely filed appeal of the order, an
       appeal shall not be granted and the order is not appealable as part of an appeal from
       a judgment as to just compensation. [Emphasis added.]

The question now before us is whether the trial court’s determination that no public necessity
justified plaintiff’s acquisition of easement rights to defendant’s property was “an order of the
court upholding or determining public necessity” under MCL 213.56(6) such that the
determination was only appealable by leave granted.

        To properly interpret a statute, we must discern and give effect to the Legislature’s intent.
Putkamer v Transamerica Ins Corp of America, 454 Mich. 626, 631; 563 NW2d 683 (1997). The
most reliable evidence of the Legislature’s intent is the language used in the statute itself. Whitman
v City of Burton, 493 Mich. 303, 311; 831 NW2d 223 (2013). “If the language of a statute is clear
and unambiguous, the statute must be enforced as written and no further judicial construction is
permitted.” Id. When interpreting an undefined statutory term, the term “must be accorded its
plain and ordinary meaning.” Brackett v Focus Hope, Inc, 482 Mich. 269, 276; 753 NW2d 207
(2008). “When considering the correct interpretation, the statute must be read as a whole.”
Michigan Properties, LLC v Meridian Twp, 491 Mich. 518, 528; 817 NW2d 548 (2012).

       We conclude that it is clear from the statutory text that the trial court’s public-necessity
determination in this case was only appealable by leave granted under MCL 213.56(6). To reach
this conclusion, we begin by addressing the difference between an order “determining” public
necessity and one “upholding” public necessity under MCL 213.56(6).

        When a private agency such as plaintiff seeks to acquire property under MCL 213.56 and
an owner contests the acquisition, the case proceeds under MCL 213.56(3). Absent exceptions not
present here, the case goes to a hearing where the court must “determine the public necessity of
the acquisition.” MCL 213.56(3). The use of “determine” in MCL 213.56(3) clearly leaves a
court discretion to decide that no public necessity justified the proposed acquisition. In contrast,
when a public agency seeks to acquire property under MCL 213.56 and an owner contests the
acquisition, the case proceeds under MCL 213.56(2), and at the ensuing hearing, “the [public
agency’s] determination of public necessity is binding on the court in the absence of a showing of
fraud, error of law, or abuse of discretion.” In other words, the trial court at the ensuing hearing
does not have discretion to determine the public necessity of the acquisition, and is instead bound
to uphold the public agency’s determination of public necessity absent “a showing of fraud, error
of law, or abuse of discretion.” MCL 213.56(2). The court in those instances would not be
“determining” public necessity like it would under MCL 213.56(3), but would be “upholding” a
prior determination of public necessity.



                                                 -3-
        With this in mind, it is clear that MCL 213.56(6)’s language referring to “an order of the
court upholding . . . public necessity” is referring to instances where a prior determination of public
necessity is binding on the court, and the court is asked whether to uphold that determination. 3
And MCL 213.56(6)’s language referring to “an order of the court . . . determining public
necessity” is referring to instances where the court is asked to determine public necessity, namely
“with respect to an acquisition by a private agency” when the court must “determine the public
necessity of the acquisition of the particular parcel” under MCL 213.56(3).

         It follows that an order “determining” public necessity under MCL 213.56(6) refers to both
an order determining that public necessity justified an acquisition and an order determining that
no public necessity justified the acquisition. Again, an order “determining” public necessity under
MCL 213.56(6) refers to the order that results after a trial court “determine[s] the public necessity
of the acquisition” under MCL 213.56(3). As stated earlier, “determine” as used in MCL 213.56(3)
clearly leaves a court discretion to decide that no public necessity justified the proposed
acquisition. Under the consistent-usage canon, it is presumed that the Legislature intends for a
word to bear the same meaning throughout a text. See United States Fid & Guar Co v Michigan
Catastrophic Claims Ass’n, 484 Mich. 1, 14; 795 NW2d 101 (2009) (“If the Legislature had
intended the same meaning in both statutory provisions, it would have used the same word.”);
Szydelko v Estate of Smith, 259 Mich. 519, 521; 244 N.W. 148 (1932) (“In arriving at the legislative
intent, it is helpful to refer to other probate statutes where the same words are used; for, if in other
statutes they are used in relation to general administration only, it is fair to assume that they were
intended to have the same meaning in this statute.”). Applying this canon to MCL 213.56, it is
presumed that the Legislature intended for “determine” as used in MCL 213.56(3) to have the
same meaning when used in subsection (6). That is, an order “determining public necessity” under
MCL 213.56(6) encompasses both an order determining that public necessity was established and
an order determining that it was not, similar to how a trial court under MCL 213.56(3) can
determine public necessity was established or determine that it was not.

       Plaintiff contends that MCL 213.56(6) “applies only to trial court orders that reject a
property owner’s motion to review necessity and confirm that necessity exists, thereby allowing
the condemnation to proceed.” Plaintiff contends that this is supported by the plain language of


3
  Our interpretation of the interaction between MCL 213.56(2) and MCL 213.56(6) is consistent
with prior cases involving rulings against a public agency’s proposed acquisition—a ruling against
a public agency would not be an order “upholding” the agency’s determination of public necessity,
and therefore would be an appealable final order, MCL 213.56(5), not subject to MCL 213.56(6).
See, e.g., Village of Oxford v Nathan Grove Family LLC, 270 Mich. App. 685, 686-687; 717 NW2d
400 (2006) (stating that the plaintiff, a public agency for purposes of MCL 213.56(2), was
appealing as of right an order of the circuit court granting a property owner’s challenge to the
necessity of the plaintiff’s proposed taking). We further note that an order “upholding” a
determination of public necessity is not necessarily limited to cases where a public agency seeks
to make the acquisition and the court proceeds under MCL 213.56(2). See, e.g., MCL 213.56(3)
(stating that, “with respect to an acquisition by a private agency,” “[t]he granting of a certificate
of public convenience and necessity by the public service commission pursuant to the electric
transmission line certification act, [MCL 460.561 to 460.575], is binding on the court.”).


                                                  -4-
MCL 213.56(6) because, looking to a dictionary, “determine” when used as a verb is defined as
“to fix conclusively or authoritatively.” Merriam-Webster’s Collegiate Dictionary (11th ed). That
definition, however, is clearly not an appropriate definition for “determine” as used in MCL
213.56. The example the dictionary gives for plaintiff’s proposed definition of “determine” as a
verb is “determine national policy.” Merriam-Webster’s Collegiate Dictionary (11th ed). When
a trial court determines the public necessity of an acquisition, it is not determining public necessity
the way a leader of a country “determines national policy.”

        The better definition of “determine” when used as a verb in MCL 213.56 is “to find out or
come to a decision about by investigation, reasoning, or calculation,” for example, “determine the
answer to the problem.” Merriam-Webster’s Collegiate Dictionary (11th ed). This fits in the
statute far better; when a trial court determines the public necessity of an acquisition, it is coming
to a decision about the public necessity of the acquisition by reasoning, the way courts often do
when rendering decisions. See Consumers Power Co v Pub Serv Comm, 460 Mich. 148, 163 n 10;
596 NW2d 126 (1999) (observing that dictionaries “often contain multiple definitions,” and using
dictionaries as “interpretive aids” requires selecting the definition that gives the word the most
appropriate meaning based on its “context or setting”). This definition of “determine” as a verb
encompasses both a decision that the public necessity of the acquisition was established, and a
decision that it was not, and therefore cuts against plaintiff’s argument.

        Plaintiff contends that this definition of “determine”—which is similar to the one cited by
defendants in their motion to dismiss—cannot be correct because it undermines “the UCPA’s
‘overall statutory scheme’ of allowing agencies to quickly acquire property for projects.” This is
incorrect for two reasons. First, the “overall statutory scheme” is not a reason to rewrite the
Legislature’s clear intent as evidenced by the language used in the statute itself. See Perkovic v
Zurich Am Ins Co, 500 Mich. 44, 53; 893 NW2d 322 (2017) (“The Court of Appeals’ reliance on
the perceived purpose of the statute runs counter to the rule of statutory construction directing us
to discern legislative intent from plain statutory language.”). Second, there is no reason to
conclude that requiring a private agency to appeal an adverse determination of public necessity by
leave granted would delay the agency any more than allowing it to appeal the determination by
right. In fact, it seems that requiring an agency to appeal by leave granted will allow the agency
to know sooner whether their appeal may have merit—if leave is denied, the agency knows that it
must proceed without the property it sought to acquire.

        Plaintiff also contends that the language used in the last sentence of MCL 213.56(6) makes
clear that the subsection only applies to property owners when it states, “In the absence of a timely
filed appeal of the order, an appeal shall not be granted and the order is not appealable as part of
an appeal from a judgment as to just compensation.” Plaintiff points out that if a trial court
determines that there is no public necessity for a proposed acquisition, the case is dismissed and
does not proceed to a ruling on just compensation. While plaintiff is correct in this respect, we
read this sentence as providing guidance on what happens when leave to appeal is not timely filed.
We do not read the sentence as limiting the application of MCL 213.56(6) to property owners.

       In sum, the trial court’s order determining that there was no public necessity for plaintiff’s
proposed acquisition was “an order of the court . . . determining public necessity” under MCL
213.56(6), and was therefore only appealable by leave granted.



                                                 -5-
        Plaintiff contends that even if it was required to appeal by leave granted, this Court can
exercise its discretion to treat this appeal as of right as an appeal on leave granted. See, e.g.,
Botsford Continuing Care Corp v Intelistaf Healthcare, Inc, 292 Mich. App. 51, 61; 807 NW2d 354
(2011) (holding that, although the case was only appealable by leave granted and the defendant
appealed by right, this Court would “exercise [its] discretion to treat [the defendant’s] claim of
appeal as a granted application for leave to appeal” for the sake of judicial economy). While
generally true, this Court has no discretion to treat this appeal as on leave granted. MCL 213.56(6)
states in relevant part, “In the absence of a timely filed appeal of the order, an appeal shall not be
granted . . . .” (Emphasis added.) “The phrases ‘shall’ and ‘shall not’ are unambiguous and denote
a mandatory, rather than discretionary action.” Roberts v Mecosta Co Gen Hosp, 466 Mich. 57,
65; 642 NW2d 663 (2002). Thus, unlike the normal course of an appeal, this Court does not have
discretion to treat this appeal as on leave granted. Instead, the appeal “shall not be granted,” MCL
213.56(6), and must therefore be dismissed.

        This is supported by City of Detroit v Lucas, 180 Mich. App. 47; 446 NW2d 596 (1989).
There, the appellants appealed an order determining public necessity by right instead by leave
granted, as required by MCL 213.56(6). Id. at 49-50. This Court held that it was “without
jurisdiction to review the circuit court order . . . because the application for leave to appeal was
not timely filed.” Id. at 51. While we are not strictly bound by Lucas because it was decided
before November 1, 1990, see MCR 7.215(J)(1), we nonetheless find it persuasive and agree with
its application of the clear and unequivocal language used by the Legislature in MCL 213.65(6).
See also Michigan Dept of Transp v Benson, 443 Mich. 870, 870 (1993) (“Leave to appeal from
the Court of Appeals order dismissing the appellants’ claim of appeal is DENIED, because the
circuit court order ‘upholding the validity of the condemnation is appealable to the Court of
Appeals only by leave of that court pursuant to the general court rules.’ MCL 213.56(6).”).
Therefore, like in Lucas, we conclude that plaintiff’s failure to properly appeal the trial court’s
order determining public necessity requires dismissal of that portion of its appeal.

                                      III. ATTORNEY FEES

        Plaintiff also challenges the trial court’s award of attorney fees to defendants. MCL
213.56(6) says nothing about a trial court’s order of attorney fees, and we interpret that statute as
being limited to “an order of the court upholding or determining public necessity or upholding the
validity of the condemnation proceeding . . . .” MCL 213.56(6). Thus, despite dismissing that
portion of plaintiff’s appeal challenging the trial court’s determination of public necessity, we
address plaintiff’s challenge to the portion of the trial court’s order awarding attorney fees to
defendants.

       Plaintiff does not contest the reasonableness of the awarded attorney fees, and instead
argues that the trial court incorrectly applied MCL 213.66(2) to the facts of this case. We agree.
While attorney fees are generally reviewed for an abuse of discretion, whether the trial court
properly interpreted and applied the UCPA to an award of attorney fees is reviewed de novo.
Indiana Michigan Power Co v Cmty Mills Inc, ___ Mich App ___, ___; ___ NW2d ___ (2020)
(Docket No. 349671); slip op at p 2.




                                                 -6-
        After successfully challenging plaintiff’s proposed acquisition of their property, defendants
sought—and the trial court awarded defendants—attorney fees under MCL 213.66(2), which
states:

               If the property owner, by motion to review necessity or otherwise,
       successfully challenges the agency’s right to acquire the property, or the legal
       sufficiency of the proceedings, and the court finds the proposed acquisition
       improper, the court shall order the agency to reimburse the owner for actual
       reasonable attorney fees and other expenses incurred in defending against the
       improper acquisition.

In Escanaba & Lake Superior R Co v Keweenaw Land Ass’n, Ltd, 156 Mich. App. 804, 812; 402
NW2d 505 (1986), this Court acknowledged that a property owner requesting attorney fees under
MCL 213.66(2) must satisfy two prongs: (1) the property owner must successfully challenge the
agency’s right to acquire the property or the legal sufficiency of the proceedings, and (2) the court
must find the proposed acquisition improper.

        In Escanaba, the property-owner defendants successfully challenged the legal sufficiency
of the proceedings—satisfying the first prong of MCL 213.66(2)—but the trial court did not
explicitly find that the proposed acquisition was improper. Id. at 807. On appeal, the plaintiff
argued that absent such a finding by the trial court, the second prong necessary to recover attorney
fees under MCL 213.66(2) was not satisfied. Id. at 812. This Court disagreed, holding “that a
finding that the condemnation proceedings are procedurally defective is per se a finding that the
proposed acquisition is improper, and that the trial court does not have to separately state on the
record that it finds the acquisition ‘improper.’ ” Id. at 812-813.

        There is no question that defendants successfully challenged plaintiff’s acquisition in this
case, thereby satisfying the first prong of MCL 213.66(2). The dispute on appeal is whether the
second prong was satisfied. Escanaba is not applicable because its holding was limited to
instances in which the property owner prevails based on the legal insufficiency of the proceedings;
it says nothing about cases like this one where the property owner successfully challenges the
agency’s right to acquire the property.

        Nonetheless, the trial court concluded that, similar to this Court’s ruling in Escanaba, a
trial court’s ruling in favor of a property owner challenging an agency’s right to acquire the
property is necessarily a finding by the court that the proposed acquisition was improper. We
disagree and conclude that, in this case, the trial court’s ruling against plaintiff on defendants’
challenge to the necessity of plaintiff’s proposed acquisition was not a per se finding that the
proposed acquisition was improper.

        When interpreting a statute, courts “must give effect to every word, phrase, and clause in
a statute and avoid an interpretation that would render any part of the statute surplusage or
nugatory.” Johnson v Recca, 492 Mich. 169, 177; 821 NW2d 520 (2012) (quotation marks and
citation omitted). If every property owner’s successful challenge to the legal sufficiency of
condemnation proceedings is per se a finding by the court that the acquisition was improper (as
this Court held in Escanaba) , and every property owner’s successful challenge to the agency’s
right to acquire the property is a per se finding by the court that the acquisition was improper (as


                                                -7-
defendants argue and the trial court held), then MCL 213.66(2)’s requirement that “the court finds
the proposed acquisition improper” is rendered completely nugatory. If such an interpretation
were the Legislature’s intent, then it would have simply left out MCL 213.66(2)’s requirement that
“the court finds the proposed acquisition improper.”

        The circumstances of this case illustrate why granting a property owner’s challenge to an
acquisition is not a per se finding that the proposed acquisition was improper. At the hearing to
determine the public necessity of the acquisition, the trial court placed the burden of proving the
necessity of the acquisition on plaintiff, 4 stating that it did “not believe that plaintiff has established
a basis on which a taking of this particular property for the easements that are being proposed has
established a necessity.” At the hearing on defendants’ request for attorney fees, the court
reiterated that, at the necessity hearing, plaintiff had the burden of proving that its proposed
acquisition was necessary, stating that “plaintiff had failed” to demonstrate that “there was a
necessity to condemn” defendants’ property. Because the trial court placed the burden of proving
the public necessity of the acquisition on plaintiff, its ruling in defendants’ favor was a finding that
plaintiff failed to carry its burden. That is, the trial court’s ruling was not akin to a finding that
defendants proved that plaintiff’s proposed acquisition was not necessary, and thus the ruling could
not be a per se finding that the acquisition was improper. The trial court’s ruling in defendants’
favor was a finding that plaintiff failed to carry its burden, nothing more.

       This highlights the fundamental flaw in defendants’ argument. Defendants contend that
by successfully challenging plaintiff’s attempted acquisition, “the trial court found that there was
no necessity for the condemnation.” As explained, this is inaccurate; what the trial court found
was that plaintiff failed to establish that its acquisition of defendants’ property was necessary. That
finding is distinct from a finding that the acquisition was improper.5




4
  The parties contest who should have borne the burden of proving public necessity at the necessity
hearing—defendants contend that the burden was always on plaintiff, while plaintiff contends that
its declaration of taking established a prima facie case that its proposed taking was necessary. We
do not resolve that dispute in this case because we do not have jurisdiction to review the trial
court’s determination of public necessity. Moreover, even if we did have jurisdiction, the issue
was not properly presented for our review, having been first raised by plaintiff in its reply brief on
appeal. See Kinder Morgan Michigan, LLC v City of Jackson, 277 Mich. App. 159, 174; 744 NW2d
184 (2007) (declining to address issues first raised in a reply brief because “[r]eply briefs must be
confined to rebuttal, and a party may not raise new or additional arguments in its reply brief”).
Because the issue is not properly before us, we merely observe that the trial court placed the burden
of proving necessity on plaintiff at all times, and we offer no opinion whether it was proper for the
court to do so.
5
  We offer no opinion on whether a property owner’s successful challenge to a public agency’s
right to acquire the property is a per se finding that the proposed acquisition was improper. In
such a case, the agency’s determination of public necessity is binding on the court absent a showing
of fraud, error of law, or abuse of discretion, MCL 213.56(2), which appears to place the burden
on property owners to show that the taking was improper.


                                                    -8-
        This is not to say that Escanaba was wrongly decided. To the contrary, Escanaba’s holding
comports with our reasoning. In Escanaba, the defendants moved for summary disposition
challenging the legal sufficiency of the proceedings on grounds that the plaintiff failed to make a
good-faith offer to purchase the property as required by the UCPA. Escanaba, 156 Mich. App. at
809. In granting the motion, the trial court held that there was no question of fact that the plaintiff
failed to make a good-faith offer to purchase the property, so the proceedings were legally
insufficient, and the defendants were entitled to judgment as a matter of law. Id. Thus, the trial
court in Escanaba held that the defendants established that the proceedings were legally
insufficient, thereby affirmatively establishing that the proposed acquisition was improper. Here,
in contrast, defendants did not establish that acquisition of their property was not a necessity;
rather, plaintiff failed to carry its burden of establishing the necessity of its proposed acquisition.

        Defendants argue that our interpretation is “entirely inconsistent with the purpose for fee-
shifting in the first place.” This Court recently reiterated that “[t]he rationale behind MCL
213.66(2) is that property owners may not be forced to suffer because of an action that they did
not initiate and that endangered, through condemnation proceedings, their right to private
property.” Indiana Michigan Power, ___ Mich App at ___; slip op at 3 (quotation marks and
citation omitted). And in Escanaba, this Court stated that “[t]he legislative intent behind the
[UCPA] is to place the owner of the property in as good a position as was occupied before the
taking.” Escanaba, 156 Mich. App. at 815. Thus, defendants are correct to the extent that not
awarding them attorney fees seems to run contrary to the purpose behind the statute. Yet MCL
213.66(2) clearly requires that “the court find[] the proposed acquisition improper” before
awarding attorney fees. So, while our interpretation of MCL 213.66(2) may be “inconsistent with
the purpose of the fee-shifting” statute as defendants suggest, it is nonetheless consistent with the
plain statutory language. The plain language of a statute is not trumped by “the perceived purpose
of the statute.” Perkovic, 500 Mich. at 53 (“The Court of Appeals’ reliance on the perceived
purpose of the statute runs counter to the rule of statutory construction directing us to discern
legislative intent from plain statutory language.”).

                                        IV. CONCLUSION

        For the reasons explained in this opinion, we dismiss plaintiff’s appeal in part, and vacate
that portion of the trial court’s order awarding attorney fees to defendants.

       Dismissed in part, vacated in part. No taxable costs, neither party having prevailed in full.



                                                               /s/ Colleen A. O’Brien
                                                               /s/ Jane M. Beckering
                                                               /s/ Thomas C. Cameron




                                                 -9-